Order entered February 22, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-11-01149-CR

                     GEORGDAN JERMAINE WILSON, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F09-14866-M

                                        ORDER
       By order dated January 17, 2013, we permanently abated this appeal because of

appellants’ death. However, the mandate issued on February 13, 2013. We GRANT appellant’s

counsel’s motion to withdraw the mandate and ORDER the clerk to recall the mandate. TEX. R.

APP. P. 18.7.



                                                 /Jim Moseley/
                                                 JIM MOSELEY
                                                 JUSTICE